DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are currently pending and prosecuted.

Response to Arguments
Applicant’s arguments with respect to claims 1-11 have been considered but are moot because the new ground of rejection is necessitated by Applicant’s amendments.
It should be noted Applicant's arguments filed 1 November 2021 with respect to Momeyer altering the volume have been fully considered but they are not persuasive. Specifically, Applicant argues, in Remarks, Page 1, Momeyer does not teach regulating volume by arguing, in Momeyer, “detection of such a sliding or swiping movement may be interpreted as a command to change the volume.” Applicant argues this is different from the instant application’s function of “increasing or reducing the volume.”  Applicant admits the sliding or swiping gesture in Momeyer changes the volume, in Remarks, Page 1. As volume can only be changed by increasing or decreasing, Applicant acknowledges Momeyer teaches the primary function of the claimed invention. 
As such, Applicant’s argument is not persuasive.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Momeyer et al., US PG-Pub 2011/0167391, hereinafter Momeyer, in view of Tsurumoto et al., US PG-Pub 2015/0324022, hereinafter Tsurumoto.
Regarding Claim 1, Momeyer teaches a touch system ([0001]), comprising a touch element ([0036]-[0037]), a touch sensing device (force sensitive input strips 115a, 115b), an analog-to-digital conversion unit (analog to digital converter 1422), a digital signal processing unit (processor 1801) and a function regulating unit (memory 1802), wherein the touch sensing device is provided with a first pressure sensor (electrical contacts 214a) and a second pressure sensor (electrical contacts 214b) and configured to convert a sliding movement (slide gestures, swipe gestures) on the touch element by a user into an analog voltage signal ([0049]-[0050]); 
the analog-to-digital conversion unit is configured to convert the analog voltage signal into a digital signal ([0054], “At block 510 the analog input signal may be converted to digital data, such as in an analog-to-digital converter circuit.”); 
the digital signal processing unit is configured to evaluate pressure information and location information of the sliding based on the digital signal ([0055]-[0057]); and 
the function regulating unit is configured to regulate a corresponding function based on the pressure information and the location information of the sliding ([0055]-[0057]), 
wherein the touch system is configured such that, when a user performs a sliding on the touch element, after the touch system senses a sliding pressure, the first pressure sensor and the second pressure sensor disposed on the touch sensing device [0047]-[0054], showing that the piezoelectric strips send voltages to the A/D converter).
However, Momeyer does not explicitly teach the first pressure sensor and the second pressure sensor disposed on the touch sensing device output differential voltages to the analog-to-digital conversion unit.
Tsurumoto teaches the first pressure sensor and the second pressure sensor disposed on the touch sensing device output differential voltages to the analog-to-digital conversion unit (Tsurumoto: Fig. 14, and corresponding descriptions; [0092]-[0098]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the differential output taught by Tsurumoto into the device taught by Momeyer in order to more accurately translate the pressing force applied into an interpolation calculation (Tsurumoto: [0093]), thereby improving resolution and accuracy of the input device.
Regarding Claim 2, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 1, wherein the touch element is a touch sensing bar (Momeyer: piezo strip 210), and the touch sensing bar and the touch sensing device are respectively provided on an outer surface and an inner surface of a lateral plate of an electronic device housing (Momeyer: Fig. 2B, and corresponding descriptions; [0043]-[0049]).
Regarding Claim 3, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 2, wherein two identifiers are provided on the touch sensing bar and respectively correspond to the first pressure sensor and the second pressure Momeyer: Fig. 2B, and corresponding descriptions; [0043]-[0050]).
Regarding Claim 4, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 1, wherein the touch sensing device is provided on a circuit board (Momeyer: [0117]), and the first pressure sensor and the second pressure sensor are respectively located at two ends of the circuit board (Momeyer: Figs. 2A, 10A-10B, 17 and 18, and corresponding descriptions).
Regarding Claim 5, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 1, wherein the pressure sensor is a piezoresistive sensor, a capacitive sensor or an inductive sensor (Momeyer: [0041], “force sensitive input strips may be formed from one or more strips of piexoelectric material 210”).
Regarding Claim 6, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 1, wherein the function regulating unit comprises at least one function of volume adjustment, focal length setting, page turning and wheel scrolling (Momeyer: [0087]).
Regarding Claim 7, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 1, wherein the touch sensing device further comprises two buffer parts (Momeyer: flexible membrane 211) respectively provided on the first pressure sensor and the second pressure sensor (Momeyer: Fig. 2B, and corresponding descriptions; [0043]-[0049]).
Regarding Claim 8, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 7, wherein the buffer parts are made of silicone rubber Momeyer: [0043], “The flexible membrane 211 may be made from plastic or rubber-type materials”).
Regarding Claim 9, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 2, further comprising a mainboard (Momeyer: [0117]) provided in the electronic device housing, wherein the analog-to-digital conversion unit, the digital signal processing unit and the function regulating unit are all located on the mainboard (Momeyer: Figs. 16A-18, and corresponding descriptions; [0109]-[0110], [0114]-[0117]).
Regarding Claim 10, Momeyer, as modified by Tsurumoto, teaches an electronic device (Momeyer: mobile device 100), comprising a touch system of claim 1 (See Rejection of Claim 1 above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Momeyer, as modified by Tsurumoto, as applied to claim 1 above, and further in view of Rekimoto, US PG-Pub 2006/0284858, hereinafter Rekimoto.
Regarding Claim 11, Momeyer, as modified by Tsurumoto, teaches the touch system according to claim 1 (See Rejection of Claim 1 above), wherein a pressure sensed by the first pressure sensor is marked with F1 (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116], noting P(xi)), a pressure sensed by the second pressure sensor is marked with F2 (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116], noting P(xi+1)), and a pressure sensed at a pressure point is marked with F (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116], noting P(xfinger)), 
wherein when the pressure point is located between the first pressure sensor and the second pressure sensor, the amount and location of an actual pressure is obtained according to a ratio of the pressure F1 to the pressure F2, such that F=F1+F2 (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]), Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]), where X1 is a distance between the pressure point and the first pressure sensor (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]), and X2 is a distance between the pressure point and the second pressure sensor (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]), 
wherein when the pressure point is located at a left end of the first pressure sensor, the amount and location of a current actual pressure is obtained according to a ratio of the pressure F1 to the pressure F2 (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]), 
wherein when the pressure point is located at a right end of the second pressure sensor, the amount and location of a current actual pressure is obtained according to a ratio of the pressure F1 to the pressure F2 (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]), and 
wherein a regulation of the corresponding function is triggered by means of a continuous variation of a pressure ratio in a sliding process (Tsurumoto: Figs. 19-21, and corresponding descriptions; [0104]-[0116]).
	However, Momeyer, as modified by Tsurumoto, does not explicitly teach the pressure of the first pressure sensor is a positive pressure, and the pressure of the second pressure sensor is a negative pressure; or the pressure of the first pressure sensor is a negative pressure, and the pressure of the second pressure sensor is a positive pressure.
	Rekimoto teaches the pressure of the first pressure sensor is a positive pressure (Rekimoto: [0043]), and the pressure of the second pressure sensor is a negative pressure (Rekimoto: [0043]); and 
the pressure of the first pressure sensor is a negative pressure (Rekimoto: [0043]), and the pressure of the second pressure sensor is a positive pressure (Rekimoto: [0043]).
Rekimoto: [0043]), thereby providing a more accurate touch sensing device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627